Name: Council Regulation (EEC) No 1048/76 of 4 May 1976 amending Regulation (EEC) No 2051/74 on the customs procedure applicable to certain products originating in and coming from the Faroe Islands
 Type: Regulation
 Subject Matter: fisheries;  foodstuff;  Europe;  tariff policy;  international trade
 Date Published: nan

 7. 5 . 76 Official Journal of the European Communities No L 120/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1048/76 of 4 May 1976 amending Regulation (EEC) No 2051 /74 on the customs procedure applicable to certain products originating in and coming from the Faroe Islands Whereas Annex III to Regulation (EEC) No 2051 /74 obliges Ireland to apply in respect of the Faroe Islands, for certain products listed in that Annex, customs duties lower than those which it applies to the other Member States including Denmark ; Whereas Annexes II and III to Regulation (EEC) No 2051 /74 should be amended in order to avoid these differences in tariff treatment, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 1 1 3 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (*), Whereas Regulation (EEC) No 2051 /74 (2 ) defines the customs procedure applicable to certain products origi ­ nating in and coming from the Faroe Islands ; Whereas Annex II to Regulation (EEC) No 2051 /74 obliges the United Kingdom to apply in respect of the Faroe Islands, for certain products listed in that Annex, customs duties lower than those which it applies to the other Member States including Denmark ; HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2051 /74 shall be amended as follows as regards subheadings 03.02 A I b), 03.02 A II a) and 03.03 A IV a) of the Common Customs Tariff : CCT heading No Description Rate of duty applicable from 1 . 1 . 1976 03.02 Fish dried, salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried, salted or in brine : I. Whole, headless or in pieces : b) Cod :  Wet, salted, split 0 %  Other 2 % II . Fillets : a) Of cod 2 % (') OJ No C 100 , 3 . 5 . 1976, p . 40 . ( 2 ) OJ No L 212, 2 . 8 . 1974, p . 33 . No L 120/2 Official Journal of the European Communities 7. 5. 76 CCT heading No Description Rate of duty applicable from 1 . 1 . 1976 03.03 Crustaceans and molluscs, whether in shell or not, fresh (live or dead), chilled, frozen , salted, in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : IV . Shrimps and prawns : a) Prawns (Pandalidae sp.p.) 2 % Article 2 Annex III to Regulation (EEC) No 2051 /74 shall be amended as follows as regards subheadings 03.01 B I ex e), 03.01 Big) and 16.05 ex B of the Common Customs Tariff : CCT heading No Description Rate of duty applicable from 1 . 1 . 1976 03.01 Fish, fresh (live or dead,) chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : ex e) Porbeagles (Lamna cornubico ; Isurus nasus) g) Halibut (Hippoglossus vulgaris , Hippoglossus rein ­ hardtius) 1 ·6 % 1 ·6 % 16.05 ex B. Other : Crustaceans and molluscs, prepared or preserved :  Shrimps and prawns, shelled and frozen, excluding shrimps of the genus Crangon sp.p . :  In pots, jars, drums, terrines or hermetically sealed tins  Other 9 % 0% Article 3 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 May 1976. For the Council The President G. THORN